Title: To James Madison from William C. C. Claiborne (Abstract), 10 May 1805
From: Claiborne, William C. C.
To: Madison, James


10 May 1805, New Orleans. “The Enclosures Nos. 1 and 2 are Translations of a Communication to me from the Marquis of Casa Calvo; Nos. 3 and 4 are Copies of my answer to the Marquis and of a Letter which I have addressed to Governor Williams of The Mississippi Territory.
“Upon a perusal of those Documents you will find that Kempers Insurrection is not yet Subsided, and, that the movements of that Man and his associates are yet Sources of anxiety to the Spanish Authorities.
“It is certainly true that the people of West Florida are at present discontented, and that many would attach themselves to any well organized party, whose object would be to rescue the District from the Dominion of Spain; but I do not believe that the information received by the Marquis can be, throughout, correct. Of the departure of the Agents for Providence, and the intention of indiscriminate Slaughter and plunder which is talked of, I cannot give credit to: I however esteem it a duty to take some measures of precaution, & shall accordingly request the Captain of the Revenue Cutter to apprize me of any armed Vessel that may enter the Lake, and will Solicit Colonel Freeman to Strengthen the Fort of St. John, which is not far from the Rigolets. I shall also take Special care that the Insurgents shall receive no aid or assistance from this Territory. How far it would be proper in me to prevent a British force from entering into that part of West-Florida which is claimed by the United States, is a question which I cannot well decide; and should therefore be happy to receive from you, such instructions as would enable me to meet the views of the President.”
